DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on July 6, 2021 and the corrected reissue application declaration filed on August 2, 2021, which have been entered.

Objections to Amendments – Formalities
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are added, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The numbering of claims is improper for the same reasons given in item 5 (p. 3) of the Notice of Non-Responsive Reply mailed on May 5, 2021. The misnumbered claims been renumbered as shown below and as shown in the attached appendix.
Misnumbered Claim
Renumbered Claim
Status

12
Cancelled
12
13
New (amended relative to previous amendment)

14
Cancelled
13
15
New (amended relative to previous amendment)
14
16
New (amended relative to previous amendment)

17
Cancelled

18
Cancelled
15
19
New (newly added)
16
20
New (newly added)
17
21
New (newly added)


In response to this Office action, applicant is required to comply with 37 CFR 1.126 as to the numbering of claims.

The claim amendments filed on July 6, 2021 are objected to because they fail to comply with 37 CFR 1.173(b)(2), (d) and (g). New claims (i.e., claims that do not appear in the original patent) must be underlined in their entirety. The claim amendments are improper because new claims 11, 13, 15, 16 and 19-21 are not underlined in their entirety, including the claim number.

In response to this Office action, applicant is required to place the claim amendments into compliance with 37 CFR 1.173.

The claim amendments filed on July 6, 2021 are also objected to because:
In claim 3, at l. 7, “ember” should read “member”.
In claim 3, at l. 16, “correspond to the” should read “correspond to” Note that the article “the” appears after the closed bracket at line 18.
In claim 3, at l. 29, “curing” should read “curling”.
In claim 3, at l. 34, “fist” should read “first”.
In claim 3, at l. 57, “curing” should read “curling”.
In claim 16, at l. 1, “claim 3,” should read “claim 3, wherein”.
In claim 19, at l. 1, “curing” should read “curling”.
Appropriate correction is required.

Original Disclosure – Definition
The instant application seeks reissue of Patent No. 7,860,447 B2, which issued from Application No. 11/766,635. The “original disclosure” is the disclosure of Application No. 11/766,635 as filed on June 21, 2007. Any subject matter added to the disclosure (including the claims) during the earlier-concluded examination of Application No. 11/766,635 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”


New Matter Added During Present Examination
The claim amendments filed on July 6, 2021 are objected to under 35 USC 132(a) and 35 USC 251(a) because they improperly introduce new matter for the following reasons:
Paragraph (3) at lines 40-49 of claim 3 requires that “the controller changes…the digging amount of the fourth rotary member digging into the third rotary member from minimum to a digging amount calculated by subtracting the first digging amount from an amount corresponding to the third curling correcting amount”. This paragraph (3) of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “NO” at step S701, followed by “YES” at step S802, followed by “−1” increment(s) at step S803 until minimum value reached, followed by “NO” at step S802, followed by “+1” increment(s) at step S804, such that the total of the  “−1” increment(s) at step S803 and the “+1” increment(s) at step S804 equal the recited “third curling correcting amount”. However, the newly claimed limitation of “…subtracting the first digging amount from an amount corresponding to the third curling correcting amount” is not the same as the disclosure that the total of the  “−1” increment(s) at step S803 and the “+1” increment(s) at step S804 equal the recited “third curling correcting amount”. That is, the controller is not disclosed as functioning to execute the newly claimed “subtracting” limitation. In addition, the claimed “subtracting” is inconsistent with the addition involved in  “+1” increment(s) at step S804. For these reasons, the claim recites new matter.
Paragraph (6) at lines 66-75 of claim 3 requires that “the controller changes the digging amount of the second rotary member digging into the first rotary member from minimum to a digging amount calculated by subtracting the second digging amount from an amount corresponding to the sixth curling correcting amount”. This paragraph (6) of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “YES” at step S701, followed by “YES” at step S703, followed by “−1” increment(s) at step S704 until minimum value reached, followed by “NO” at step S703, followed by “+1” increment(s) at step S705, such that the total of the  “−1” increment(s) at step S704 and the “+1” increment(s) at step S705 equal the recited “sixth curling 
Lines 2-5 of claim 13 require that “the controller sets one of the digging amount of the second rotary member digging into the first rotary member and the digging amount of the fourth rotary member digging into the third rotary member at minimum based on an amount of toner transferred to a sheet or on the type of sheet”. According to the original disclosure, the controller automatically determines the curling amount of each of the first and second curling units based on an amount of toner transferred to a sheet. See Patent No. 7,860,447 B2 at col. 8, l. 9 to col. 9, l. 46; col. 10, ll. 32-38; col. 10, l. 63 to col. 11, l. 4; col. 11, ll. 49-53. The original disclosure also broadly describes an alternative in which the controller automatically determines the curling amount of each of the first and second curling units based on the state (i.e., thickness, size, properties) of the sheet. See col. 15, ll. 39-49. However, the minimum of the digging amount (i.e., “0” value resulting in no curling correction) is disclosed as corresponding to a toner amount of 0%. The controller is not disclosed as setting the digging amount to the minimum (i.e., “0” value) based on “an amount of toner transferred to a sheet” as recited in claim 13 since a toner amount of 0% means that no toner is transferred to a sheet. For these reasons, the claim recites new matter.

For these reasons, the amendment filed in the instant application on July 6, 2021 violates the prohibition of new matter pursuant to 35 USC 132(a) and 35 USC 251(a). Applicant is required to cancel the new matter in the reply to this Office Action.


Reissue Oath/Declaration
The corrected reissue declaration by the inventors filed on August 2, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
In the present case, the reissue declaration states that (a) claim 3 is narrowed by incorporating subject matter originally recited in claim 1, (b) claim 3 is narrowed by “defining various correction values and curling amounts based on digging amounts of the respective rotary members”, and (c) additional limitations are added by the new claims that depend from claim 3.
The statement that claim 3 is narrowed by incorporating subject matter originally recited in claim 1 is inaccurate because claim 3 originally depended from (and, therefore, already incorporated the subject matter of) claim 1.
The statement that claim 3 is narrowed by “defining various correction values and curling amounts based on digging amounts of the respective rotary members” does not constitute a proper identification of an error in the original patent. That is, it does not identify a word, phrase, or expression in the specification or in an original claim, nor does it explain how such a word, phrase or expression renders the original patent wholly or partly inoperative or invalid.
The statement that additional limitations are added by way of new dependent claims also does not constitute a proper identification of an error in the original patent. That is, it does not identify a word, phrase, or expression in the specification or in an original claim, nor does it explain how such a word, phrase or expression renders the original patent wholly or partly inoperative or invalid.
Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error 

The corrected reissue declaration by the inventors filed on August 2, 2021 is also defective because it fails to properly identify the application to which it is directed, as required by 37 CFR 1.63(a)(2). Note that the box is checked indicating that the specification “is attached hereto”, but a copy of the specification was not attached to (or otherwise filed along with) the declaration. Instead, the declaration should identify the application by filing date and reissue application number.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1: Claims 3, 11, 13, 15, 16 and 19-21 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2: Claims 3, 11, 13, 15, 16 and 19-21 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is explained in item 10 above.

GROUND 3: Claims 3, 11, 13, 15, 16 and 19-21 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
In this case, the claims are broadened in at least one respect (though narrowed in other respects) because they do not include the following limitations required by original patent claim 1:  wherein in a case in which a curling correcting direction input into the input unit is opposite to a predetermined curling direction in which the curling portion curls a sheet, the control unit controls so that a curling amount of one of the first curling unit and the second curling unit that curls a sheet in the predetermined direction is decreased.
	Note that current claim 3 does not recite “a case in which a curling correcting direction input into the input unit is opposite to a predetermined curling direction in which the curling portion curls a sheet” and further does not require a decrease in a curling amount in such a case.

Claim Construction – General
At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

Paragraph (1) at lines 23-30 of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “YES” at step S701, followed by “NO” at step S703, followed by “+1” increment(s) at step S705, such that the total of the “+1” increment(s) at step S705 equal the recited “first curling correcting amount”.

Paragraph (2) at lines 31-39 of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “NO” at step S701, followed by “YES” at step S802, followed by “−1” increment(s) at step S803, such that the total of the  “−1” increment(s) at step S803 equal the recited “second curling correcting amount”.

Paragraph (3) at lines 40-49 of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “NO” at step S701, followed by “YES” at step S802, followed by “−1” increment(s) at step S803 until minimum value reached, followed by “NO” at step S802, followed by “+1” increment(s) at step S804, such that the total of the  “−1” increment(s) at step S803 and the “+1” increment(s) at step S804 equal the recited “third curling correcting amount”.

Paragraph (4) at lines 50-57 of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “NO” at step S701, followed by “NO” at step S802, followed by “+1” increment(s) at step S804, such that the total of the “+1” increment(s) at step S804 equal the recited “fourth curling correcting amount”.

Paragraph (5) at lines 58-65 of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “YES” at step S701, followed by “YES” at step S703, followed by “−1” increment(s) at step S704, such that the total of the  “−1” increment(s) at step S704 equal the recited “fifth curling correcting amount”.

Paragraph (6) at lines 66-75 of claim 3 is understood by the examiner to correspond to the following logic steps illustrated in the flowcharts of Figs. 7-8: “YES” at step S701, followed by “YES” at step S703, followed by “−1” increment(s) at step S704 until minimum value reached, followed by “NO” at step S703, followed by “+1” increment(s) at step S705, such that the total of the  “−1” increment(s) at step S704 and the “+1” increment(s) at step S705 equal the recited “sixth curling correcting amount”.


Claim Construction – 35 USC 112(f)
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

An exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f). See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. 

Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this case, independent claim 3 requires “a controller” (l. 13) that is “configured to control a digging amount of the second rotary member…and a digging amount of the fourth rotary member…so as to correspond to the correction values manually input in the input unit…” (ll. 13-19). Claim 3 further requires six specific cases of such control (see ll. 23-75), and the dependent claims recite further aspects of such control. Claim 3 does not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that the claimed controller is a generic placeholder for a special purpose controller/processor that executes a special algorithm defined by special computer programming.
In this case, the applicant’s disclosure does not describe any new controller or computer hardware components, including any new controller components or any new processor structure. Rather, the disclosure refers in a general way to conventional computer hardware and states that the claimed control may be carried out via a computer program stored in a conventional computer memory and executed by a conventional computer processor. See col. 9, ll. 47-54 of Patent No. 7,860,447 B2. 

The claimed controller (which necessarily includes a processor) is defined in terms of the functions/operations it performs, i.e., controlling the digging amounts of the claimed rotary members so as to correspond to manually-inputted correction values.
A general purpose processor running general purpose programming is not capable of performing the specific functions/operations claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer system (or general purpose controller) comprising a general purpose processor since the claimed functions are not coextensive with a general purpose computer system comprising a general purpose processor. 
The claimed controller (which necessarily includes a processor) is a generic placeholder for a special purpose processor that executes a special algorithm defined by special computer programming in order to perform the claimed functions/operations, i.e., controlling the digging amounts of the claimed rotary members so as to correspond to manually-inputted correction values.
The applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming of a special algorithm for execution by the claimed controller (which necessarily includes a processor), which enables the controller/ processor to perform the particular functions/ operations required by independent claim 3 and its dependent claims.

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s). In this case, the claimed controller (which necessarily includes a processor) is not defined in terms of specific structure but rather in terms of the functions/operations it performs, i.e., controlling the digging amounts of the claimed rotary members so as to correspond to manually-inputted correction values.

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s). In this case, the claimed controller (which necessarily includes a processor) is not defined in terms of sufficient structure for performing the claimed functions/operations. Rather, the claimed controller is a generic placeholder for a special purpose controller/processor that executes a special algorithm defined by special computer programming in order to perform the claimed functions/operations, i.e., controlling the digging amounts of the claimed rotary members so as to correspond to manually-inputted correction values. See the explanation above.

Because the limitations required by independent claim 3 and its dependent claims meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that the claimed controller (which necessarily includes a processor) coupled with the claimed functions/ operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.

The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that a person of ordinary skill in the art (POSITA) will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.

Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed controller is the computer-based control unit 401 having a processor that executes a computer program, which is described in a general way at col. 9, ll. 47-54 of Patent No. 7,860,447 B2. The examiner further finds that the control routines described in Patent No. 7,860,447 B2 (see col. 8, l. 9 to col. 9, l. 46; Figs. 7-8; col. 11, l. 49 to col. 15, l. 38) provide sufficient details concerning the specific programming (i.e., the algorithm) required to transform a general purpose controller/processor into the claimed special purpose controller/processor for performing the functions recited in claims 3, 11, 16 and 19-21.

However, the examiner finds that the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of a special purpose controller/processor, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose controller/processor into the claimed special purpose controller/processor for performing the claimed functions recited in claims 13 and 15. The original disclosure only broadly describes an alternative in which the controller automatically determines the curling amount of each of the first and second curling units based on the state (i.e., thickness, size, properties) of the sheet. See col. 15, ll. 39-49. However, no detailed control routine is disclosed for this alternative embodiment in which control is carried out based on “the type of sheet” (see claim 13, l. 5; claim 15, l. 3).

As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. With respect to claims 13 and 15, the specification must sufficiently disclose an algorithm to transform a general purpose controller/processor into a special purpose controller/processor so that POSITA can implement the disclosed algorithm to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart. The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).

In this case, the applicant’s original disclosure provides an explanation of at least some of the functions to be performed by the claimed controller (which necessarily includes a processor), i.e., the generic placeholder, but fails to describe the particular algorithm required to transform a general purpose controller/processor into a special purpose controller/processor for performing the functions required by claims 13 and 15—specifically the claimed control based on “the type 

Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose controller/processor and the special computer programming executed by the processor) that corresponds to the claimed controller (which necessarily includes a processor), i.e., the generic placeholder, and that performs the functions required by claims 13 and 15—specifically the claimed control based on “the type of sheet”. Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

If the applicants do not intend to have the above-discussed limitations of claims 3, 13 and 15 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed controller (which necessarily includes a processor), i.e., the generic placeholder for performing the specific functions required by claims 13 and 15, has a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above-discussed limitations do not meet Prong C of the 3-prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure (i.e., the structure corresponding to the claimed controller/processor for performing the specific claimed functions) can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4: Claims 3, 11, 13, 15, 16 and 19-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter that is not supported by the original disclosure. The added material which is not supported by the original disclosure is explained in item 10 above.

GROUND 5: Claims 13 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 3 requires “a controller” (l. 13) that is “configured to control a digging amount of the second rotary member…and a digging amount of the fourth rotary member…so as to correspond to the correction values manually input in the input unit…” (ll. 13-19). Claim 3 further requires six specific cases of such control (see ll. 23-75), and dependent claims 13 and 15 recite further aspects of such control. As explained above, the claimed controller (which necessarily includes a processor) coupled with the claimed functions/operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
Computer-implemented functional claim language must be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a). When 
The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Problems satisfying the written description requirement often occur when claim language is generic or functional, or both. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, i.e., an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. Similarly, the written description requirement is not satisfied when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, simply restating the functions recited in the claims is not necessarily sufficient. The algorithm or steps/procedure taken to perform the functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. See MPEP 2161.01, section I.
To satisfy the enablement requirement of 35 U.S.C. 112(a), the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover all devices or structures that perform the recited function. Applicants who present such broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification. See MPEP 2161.01, section III.
Where the specification discloses a complex computer system that includes a processor and other system components controlled by the processor, a mere reference to a commercially available processor, without any description of the precise operations to be performed by the processor, fails to disclose how such a processor would be properly programmed to (1) either 
In this case, the applicant’s original disclosure fails to describe the particular algorithm required to transform a general purpose controller/processor into a special purpose controller/ processor for performed the functions required by claims 13 and 15—specifically the claimed control based on “the type of sheet”. That is, the applicant’s disclosure describes desired /intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently describe how the claimed functions are performed, i.e., how the intended results are achieved, because the applicant’s disclosure fails to sufficiently disclose the structure (i.e., the special purpose controller/processor and the special computer programming executed by the processor) that is required to practice the claimed invention. Accordingly, claims 13 and 15 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6:  Claims 3, 11, 13, 15, 16 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The preamble of claim 3 is indefinite because it is incomplete, i.e., it does not clearly identify the subject matter to which the claim is directed. The preamble of claim 3 is also inconsistent with the preambles of the dependent claims. The examiner suggests that “[The] curling [device according” be amended to read “[The] A curling device [according”.
	Claim 3 is indefinite because it introduces the term “a sheet” three separate times (see ll. 3, 4 and 5) and then refers to “the sheet” (see ll. 7 and 9). It is unclear whether a single sheet is required, or whether plural sheets are recited. And it is unclear if the singular term “the sheet” refers to a specific one of the sheets previously introduced, or to all of them.
	Independent claim 3 requires “a controller” (l. 13) that is “configured to control a digging amount of the second rotary member…and a digging amount of the fourth rotary member…so as to correspond to the correction values manually input in the input unit…” (ll. 13-19). Claim 3 goes on to recite six specific cases of such control, with each case introduced by the phrase “in a case in which…” (see ll. 23, 31, 40, 50, 58 and 66). This claim construction is indefinite because the phrase “in a case in which…” appears to be hypothetical, i.e., reciting a possible scenario, but not necessarily limiting the claim to that scenario. Further, the claim is indefinite because it is unclear whether it requires the claimed control to be carried out for each of the six specific cases, or whether these six cases are recited alternatively such that the claimed control only needs to be carried out for one or more of the recited cases.
Paragraph (3) at lines 40-49 of claim 3 is indefinite because it does not conform to the description of the invention provided in the original disclosure. See the further explanation in item 10 above.
Paragraph (6) at lines 66-75 of claim 3 is indefinite because it does not conform to the description of the invention provided in the original disclosure. See the further explanation in item 10 above.
Claim 11 is indefinite because it sets forth further aspects of the claimed control, but it is unclear how these further aspects relate to the six specific cases of claim 3. Do the further aspects of claim 11 relate to a particular one of the six specific cases of claim 3? Do they relate to all of the six specific cases? In particular, the further control of claim 11 involves setting a 
Claim 11 is indefinite because the clause “in the event that the controller controls one of the digging amount of the second rotary member…and the digging amount of the fourth rotary member…to be at minimum” (ll. 8-11) is confusing because it appears to duplicate subject matter recited at lines 2-4 of claim 11. How do lines 8-11 relate to and/or differ from lines 2-4? Further, it is unclear what is meant by the phrase “in the event that…”, and it is unclear how “the event” relates to the six specific cases of claim 3. 
Claim 11 is indefinite because it is unclear what portion of the original disclosure this claim is based on; as such, it does not appear that the claim conforms to the description of the invention provided by the original disclosure. In the remarks filed on July 6, 2021, the applicant cites col. 15, ll. 50-63 as providing support for claim 11. However, col. 15, ll. 50-57 describes changing an upper limit value based on the type of sheet—which does not relate to the setting of a digging amount “at minimum” as recited in lines 2-4 and 8-11 of claim 11. Further, col. 15, ll. 58-63 describes cases where correction values are allowed to have the maximum digging amount—which differs from the restriction of the digging amount to an amount smaller than a maximum amount specified by lines 5-8 of claim 11. 
The subject matter recited in lines 2-5 of claim 13 is indefinite because it does not conform to the description of the invention provided in the original disclosure. See the further explanation in item 10 above.
Claim 16 is indefinite because it re-introduces the term “a sheet” two separate times (see ll. 2 and 3) and then refers to “the sheet” (see ll. 3-4). As noted above, claim 3 previously introduces this term three separate times (see ll. 3, 4 and 5) and then refers to “the sheet” (see ll. 7 and 9). It is unclear whether a single sheet is required, or whether plural sheets are recited. And it is unclear if the singular term “the sheet” refers to a specific one of the sheets previously introduced, or to all of them.
Claim 16 is indefinite because, like independent claim 3, its preamble states that the claim is directed to a “curling device”, but the body of claim 16 does not recite further features of the “curling device”. Instead, the body of claim 16 recites “an image forming unit” (l. 2) and 
	In claim 19, the terms “the first [curling] direction” (ll. 1-2 with spelling corrected) and “the second [curling] direction” (l. 2 with spelling corrected) lack proper antecedent basis. Note that claim 3 recites “a first direction” (ll. 3-4) and “a second direction” (l. 5). However, claim 3 does not recite “a first curling direction” and “a second curling direction”.

GROUND 7:  Claims 13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 3 requires “a controller” (l. 13) that is “configured to control a digging amount of the second rotary member…and a digging amount of the fourth rotary member…so as to correspond to the correction values manually input in the input unit…” (ll. 13-19). Claim 3 further requires six specific cases of such control (see ll. 23-75), and the dependent claims recite further aspects of such control. As explained above, the claimed controller (which necessarily includes a processor) coupled with the claimed functions/operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure fails to describe the particular algorithm required to transform a general purpose controller/processor into a special purpose controller/processor for performing the functions required by claims 13 and 15—specifically the claimed control based on “the type of sheet”. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. Merely mentioning that a computer program or software will be used does not constitute a sufficient disclosure of the special purpose program/software required to implement the claimed invention.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose controller/processor and the special computer programming executed by the processor) that corresponds to the claimed controller 
Due to the failure to sufficiently disclose the required structure, claims 13 and 15 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.

The following is a quotation of 35 U.S.C. 112(d):
(d)  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

GROUND 8:  Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Like independent claim 3, the preamble of claim 16 states that the claim is directed to a “curling device”, but the body of claim 16 does not recite further features of the “curling device”. Instead, the body of claim 16 recites “an image forming unit” (l. 2) and “a fusing unit” (l. 3), which are distinct from (i.e., are not a part of) the claimed “curling device”. Thus, the body of claim 16 does not further limit the claimed “curling device”.
Applicant may cancel claim 16, amend the claim to place it in proper dependent form, or present a sufficient showing that the claim complies with the statutory requirements.

Specification
The specification is objected to because:
At col. 2, ll. 62-63 and 65-66, the description of curling roller pair 202 as a “lower” pair is imprecise and could lead to confusion because the term “lower” generally refers to a relative location that is below another part. Note that, as shown in Fig. 1, the curling roller pair 202 is not a “lower” pair relative to the curling roller pair 201, i.e., curling roller pair 202 is not situated below curling roller pair 201. In contrast, the intended meaning appears to be that of a downward curling direction imparted to a sheet by the curling roller pair 202. Thus, “downward-curling…” would appear to be more accurate than “lower curling…”
At col. 3, l. 1, it appears that “a lower” was intended read “an upper”. Note that Figs. 2A-2B are described as showing a lower curling roller pair, while Fig. 3B is described as showing an upper curling roller pair.
At col. 3, ll. 1-2 and 4-5, the description of curling roller pair 201 as an “upper” pair is imprecise and could lead to confusion because the term “upper” generally refers to a relative location that is above another part. Note that, as shown in Fig. 1, the curling roller pair 201 is not an “upper” pair relative to the curling roller pair 202, i.e., curling roller pair 201 is not situated above curling roller pair 202. In contrast, the intended meaning appears to be that of an upward curling direction imparted to a sheet by the curling roller pair 201. Thus, “upward-curling…” would appear to be more accurate than “upper curling…”
At col. 6, l. 27, “transport path 138” should read “transport path [138] 139”. Note that, according to col. 6, l. 23, reference number 138 corresponds to the discharge path, and reference number 139 corresponds to the transport path.
At col. 6, l. 27, “reverse path 139” is inconsistent with “transport path 139” at col. 6, l. 23.
At col. 6, ll. 55-56, the description of curling roller pair 201 as an “upper” pair is imprecise and could lead to confusion for the reasons given above. Note that the terms “upper curling roller pair 201”, “upper curling direction”, “upper curling” and “upper curling unit” appear multiple times in the paragraphs found at col. 6, l. 55 to col. 7, l. 27; col. 7, l. 64 to col. 8, l. 12; col. 8, ll. 21-33; col. 9, ll. 4-8 and 28-46; col. 10, ll. 32-38; col. 10, l. 57 to col. 11, l. 4; col. 11, ll. 49-56; col. 12, ll. 1-12; col. 12, l. 31 to col. 13, l. 12; col. 13, ll. 23-33, 37-46 and 57-64; col. 14, ll. 9-18; col. 14, l. 24 to col. 15, l. 13; col. 15, ll. 20-38; col. 15, l. 64 to col. 16, l. 5.
At col. 6, ll. 61-62, the description of curling roller pair 202 as a “lower” pair is imprecise and could lead to confusion for the reasons given above. Note that the terms “lower curling roller pair 202”, “lower curling direction”, “lower curling” and “lower curling unit” appear multiple times in the paragraphs found at col. 6, l. 55 to col. 7, l. 32; col. 7, l. 64 to col. 8, l. 12; col. 8, ll. 21-33; col. 8, l. 60 to col. 9, l. 27; col. 10, ll. 32-38; col. 10, l. 57 to col. 11, l. 4; col. 11, ll. 49-56; col. 12, ll. 1-12 and 21-30; col. 12, l. 45 to col. 13, l. 12; col. 13, ll. 23-33 and 37-46; col. 13, l. 
At col. 8, l. 5, “a lower” should read “[a lower] an upper”. Note that the components of the upper curling roller pair 201 are “inverted in the vertical direction” (col. 8, l. 2) in comparison to the lower curling roller pair 202. Note also that roller 201b is situated above the roller 201a in Figs. 3A-3B.
At col. 10, l. 8, “apparatus 10A” should read “apparatus [10A] 100A”.
At col. 10, l. 38, “eccentric cam” should read “eccentric [cam] cams” or “respective eccentric [cam] cams”. Note that each curling roller pair is operated by a respective eccentric cam 201e, 202e.
At col. 11, l. 9, “cassettes 130 through 133” should read “cassettes [130] 133 through [133] 136”.
At col. 11, l. 13, “operating panel” should read “operating panel 300”.
At col. 11, l. 18 and l. 42, “10-key pad” is inconsistent with Fig. 5, which shows 4 rows and 3 columns of keys, i.e., 12 keys.
The sentence located at col. 13, ll. 23-28 is confusing due to grammatical errors and/or unconventional usage. 
At col. 13, ll. 32-33, “eccentric cam 202e” should read “respective eccentric cam 201e, 202e”.
At col. 13, ll. 61-62, “…the digging in amount of the upper curling roller pair 201 is set as −1 (S704)” fails to accurately describe the“−1” increment at step S704. That is, the digging in amount is not “set as −1” in step S704; rather, it is incremented by −1 (or decremented by 1). For example, the current value could be 3, with step S704 incrementing that value by −1 such that the resultant value is 2 (not “−1”).
At col. 13, ll. 66-67, “…the value of the memory A is set to be −1 (S706)” fails to accurately describe the“−1” increment at step S706. That is, the memory value is not “set to be −1” in step S706; rather, it is incremented by −1 (or decremented by 1). 
At col. 14, ll. 14-15, “…the digging in amount of the lower curling roller pair 202 then becomes +1 (S705)” fails to accurately describe the“+1” increment at step 
At col. 14, ll. 27-28, “…the digging in amount of the lower curling roller pair 202 is set as −1 (S803)” fails to accurately describe the“−1” increment at step S803. That is, the digging in amount is not “set as −1” in step S803; rather, it is incremented by −1 (or decremented by 1).
At col. 14, ll. 29-31, “…the digging in amount of the upper curling roller pair 201 is set as +1 (S804)” fails to accurately describe the“+1” increment at step S804. That is, the digging in amount is not “set as +1” in step S804; rather, it is incremented by +1.
At col. 14, ll. 33-34, “…the value of the memory A is set to be −1 (S805)” fails to accurately describe the“−1” increment at step S805. That is, the memory value is not “set to be −1” in step S805; rather, it is incremented by −1 (or decremented by 1). 
Appropriate correction is required. 

All amendments to the specification must comply with 37 CFR 1.173(b)(1),(d) and (g).

Drawings
The drawings are objected to because as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference character “S” mentioned in the description. See col. 4, ll. 3, 52 and 57; col. 6, l. 35.

The objections to the drawings will not be held in abeyance. All amendments must comply with 37 CFR 1.173(b)(3).

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Kobayashi et al.”
JP Publication No. 06-258906 A (with English translation)


JP Publication No. 2002-080157 A (with English translation)

“Ushio”
US Publication No. 2005/0063747 A1


The prior art listed above is considered pertinent to applicant’s disclosure.

Nakamura discloses a curl correcting device 5 comprising first and second belt nippers 50, 51 (see Figs. 1-5) or first and second roller nippers 500 (see Fig. 16) for correcting curl in upward and downward directions, with eccentric cams 63 (see Fig. 3) or 66 (see Fig. 16) used to adjust the level of curl correction between level 0 (no correction) and level 4 (maximum correction). See ¶¶ 0012-0013, 0018-0021, 00591. While Figs. 1-2 show the belt nippers 50, 51 arranged in parallel, Nakamura teaches that they may be arranged in series. See ¶ 0060.
Nakamura also discloses control units 12, 16 that function to carry out automatic curl correction between level 0 (no correction) and level 4 (maximum correction) based upon image density (which is synonymous with the amount of toner applied) and paper type. See Figs. 6-7; ¶¶ 0004, 0007, 0017, 0023-0028, 0037-0040. In addition, Nakamura teaches a manual input unit 7 enabling a user to manually adjust the curl correction level. See Figs. 6 and 8-13; ¶¶ 0007-0008, 0025, 0029-0032, 0041-0044.

Ushio teaches a curl correcting device 6 (see Figs. 1-2) comprising first and second roller nippers 65, 66 (see Fig. 3) for correcting curl in upward and downward directions, with eccentric cams 67, 68 (see Fig. 3) used to adjust the level of curl correction. See ¶¶ 0030, 0032-0035. As shown in Fig. 3, the first and second roller nippers 65, 66 are arranged in series.
A control unit C (see Fig. 5) functions to carry out automatic curl correction based upon the amount of toner applied and paper type. See ¶¶ 0036-0042, 0057-0059, 0066-0076. In addition, Ushio teaches a manual input unit (see Fig. 4) enabling a user to manually adjust the curl correction level. See ¶¶ 0050-0052, 0060-0062, 0068-0076.

Kobayashi et al. teaches a curl correcting device 30 (see Figs. 1-2 and 4-5) comprising first and second belt nippers 31, 32 arranged in parallel (see Fig. 4) or in series (see Fig. 5). See 2. A control unit 40 (see Fig. 3) functions to carry out automatic curl correction based upon the amount of toner applied (image density) and paper type. See ¶¶ 0005-0010, 0018-0023, 0031-0033.

Response to Arguments
The applicant’s arguments filed on July 6, 2021 have been fully considered. 

Applicant argues that the subject matter of independent claim 3 and its dependent claims should not be considered to invoke 35 U.S.C. 112(f). The examiner disagrees for the reasons that detailed above. The particular controller structure (e.g., the particular hardware components) is not recited in the claims; rather, a generic placeholder is used in place thereof. Further, the particular computer instructions, i.e., the special computer program itself, is not recited in the claims. Rather, a generic placeholder is used together with a listing of the functions performed. Thus, the claims invoke the means-plus-function exception to the BRI standard.
The examiner has followed the guidance provided in MPEP 2181, sections I-IV, which incorporate Federal Circuit precedent pertaining specifically to computer-implemented inventions. See also the 2019 Guidance published in the Federal Register on January 7, 2019, i.e., 84 Fed. Reg. 57 (pages 57-63). The examiner’s findings are also consistent with the recent Decisions on Appeal issued by the Patent Trial and Appeal Board (PTAB) in Appeal 2020- 005723 and Appeal 2020-00572753. While not precedential themselves, these PTAB decisions specifically discuss the 2019 Guidance and its incorporation of Federal Circuit precedent pertaining specifically to computer-implemented inventions.

Applicant argues that those skilled in the art are familiar with a curling unit for curling a sheet as well as the use of controllers in processing environments generally. As explained above, the examiner finds that the control routines described in Patent No. 7,860,447 B2 (see col. 8, l. 9 to col. 9, l. 46; Figs. 7-8; col. 11, l. 49 to col. 15, l. 38) provide sufficient details concerning the specific programming (i.e., the algorithm) required to transform a general purpose 
However, as also detailed above, the examiner finds that the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of a special purpose controller/processor, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose controller/processor into the claimed special purpose controller/processor for performing the claimed functions recited in claims 13 and 15. No detailed control routine is disclosed for the alternative embodiment in which control is carried out based on “the type of sheet” (see claim 13, l. 5; claim 15, l. 3).
While the applicant’s disclosure describes desired/intended outcomes with respect to the subject matter of claims 13 and 15, it fails to sufficiently disclose the required means for achieving those outcomes. Merely mentioning that a computer program or software will be used does not constitute a sufficient disclosure of the special purpose program/software required to implement the claimed invention. Accordingly, the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose controller/processor and the special computer programming executed by the processor) that corresponds to the claimed controller (which necessarily includes a processor), i.e., the generic placeholder, and that performs the functions required by claims 13 and 15—specifically the claimed control based on “the type of sheet”. Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth above.

Applicant argues that the claims have been amended such that they comply with 35 USC 112(b). The examiner disagrees for the reasons given in GROUNDS 6 and 7.

Applicant argues that the claims have been amended to overcome the previous rejections under 35 USC 103. The examiner concurs. Specifically, the prior art is considered to fail to teach the subject matter recited in paragraph (3) at lines 40-49 of claim 3 and in paragraph (6) at lines 66-75 of claim 3. Therefore, the prior art rejections have been withdrawn.


Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the formal English translation.
        2 All citations are to the English translation.
        3 Copies of these decisions can be retrieved at <https://developer.uspto.gov/ptab-web/#/search/decisions>.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.